               Case 1:20-cr-00096-CM Document 26 Filed 11/10/20 Page 1 of 1



                                                                         USDCSDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUT HERN DIS TR IC f OF NEW YORK
  ... ... .. · • .. ·· · ·····- -- .. .. ..... ·· -······ ···· · ... X   DOC #:
                                                                         OAIE FU GD:     l\
                                                                                              ll
                                                                                              10   d!l~
UNITED STATES OF AMERICA

                                                                                  WA IVIB_ OF Rl.§_HT TQ_8£
                                                                                  PRESJ~I AT CRl~I_NA_L
                                                                                  PR_O qEDING

                                         Defendant.
                                                                                   20 CR 96-01 (CM)
                                                                     X

C_h N I.. Pr u~ eedi n f. t_hat Applies

 .✓       l:ntry of Plea of Guilty


          I am aware that I have been ch;ireed with viol<ltionc; of fedcrr1l law. I have cons ulted with
         my JttornP.y ahout those charges . I have deci rted that I wish to enter a plea of r,uilty to
         CP.rta in ch,1rge<; . I under stc1nd I have a right to appear bdorP. a jud ge in a courtroom in
         the '> 01,thern 0i~trict of New York to enter my plea of euilty and to have my ;:ittomey
         be s1cle me as I do. I am also aware that the publi c heulth emergency created by the
         COVID - 19 p.indcrnic has interfered with trilvel and re strirted access to the federal
         courthouse . I have di scusse d these issues with my at1orney. By s1gninr, this document , I
         wish to odvise the court that I willint;ly give up my right to <.1ppear in person before the
         jud~e to enter a plea of guilty. By signing this document, I also wish to advise the court
         that I wi llin gl give
                           1
                           {        up any right I mi ght have to have my Jttorney next to me as I enter my
         plea so long as the fo llowing condition) are met. I want my attorney to be able to
         rr1rtic ipatP in the proceedinp, and to be able to spe;ik on my behJlf during the rro ce!'rling .
         I also want the ability to spp;:i k pri vr1tely w ith my attorney at any time during the
         proceeding if I wish to do so .



Date :




Date




Date          {/I 'l (         Lo'l-llAccepted



                                                                 J
